ODOM, J.
I dissent from the majority opinion in this case. It is not held that the driver of the automobile was negligent in the operation of the car by exceeding the speed limit, by failure to slow down or by failing to give a warning signal.
The facts show and it is held that if the pedestrian had kept his course over on the right hand side of the road, he was in no danger. But he suddenly, and apparently without any reason whatever, stepped two feet out into the road directly in front of the car when it was so close upon him that the accident was unavoidable. This sudden move, without looking back, was gross negligence. The driver of the car had a right to assume that the pedestrian, who was walking straight ahead in a safe place on a ‘country road, would keep his course and stay in a safe place and would not, without looking back, make a sudden move toward the center of the road in the track of passing cars.
I think this negligence on the part of the pedestrian was the proximate, if not the sole cause of the accident.
It is held that the driver of the car was guilty of negligence in not allowing a greater margin of safety. There was ample margin of safety, and the pedestrian would not have been injured if he <had been ordinarily prudent. He was not frightened by the sudden approach of the automobile. He says he did not hear the signal and does not explain why he stepped out into the road.
But if it be held that the driver of the car was guilty of some negligence, it must be conceded that the negligence was very slight. I think, conceding that defendant was guilty of some negligence, the plaintiff’s contributory negligence in suddenly stepping out into the road is such as to bar recovery.